Case 8:17-cv-02832-VMC-CPT Document 120 Filed 05/27/19 Page 1 of 4 PageID 3174


                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

          The following cases are set for trial during the June Trial Term. The Trial Term will include the
 four-week period of June 3, 10, 17, and 24. The cases are listed in the order in which they are intended to
 be tried -- although experience indicates that, for various reasons, cases may be called out of sequence. The
 names and phone numbers of all trial counsel, as well as any pro se litigants, are furnished so that the parties
 may keep themselves informed of the progress of the cases listed.

          Counsel, as well as any pro se party, are reminded to advise the Court promptly of any development
 subsequent to the entry of this Order which would in any way affect the trial of a case. Settlements of civil
 jury trials announced to the Court any later than 12:00 noon on the Friday preceding the first day of trial
 may result in the imposition of juror costs.

         Note: Photo IDs are required for entrance into the federal courthouse. Electronic devices are
 prohibited beyond the courthouse’s security checkpoint. However, any Assistant United States Attorney,
 Assistant Federal Public Defender, law enforcement officer on official business, and attorney permitted to
 practice law in the Middle District of Florida may bring an electronic device beyond the courthouse’s
 security checkpoint by presenting valid agency identification, a Florida Bar identification card, or pro hac
 vice order.

 CRIMINAL TRIALS:

          Proposed jury instructions and verdict forms shall be filed with the Clerk of Court and served on
 opposing counsel. Failure to comply with this deadline may result in the imposition of sanctions, including
 denial as untimely of any submissions later made. In addition, please email a courtesy copy of your jury
 instructions and verdict form, and a redacted copy of the Indictment, if appropriate, in Word format to
 Chambers at: chambers_flmd_covington@flmd.uscourts.gov.

         In addition, exhibit and witness lists shall be filed electronically with the Clerk of Court by
 the Friday before jury selection. Parties are directed to furnish three copies of each to the Courtroom
 Deputy Clerk before jury selection. All exhibits are to be pre-marked in accordance with M.D. Fla. Rule
 3.07.
         Contact the assigned Magistrate Judge’s Courtroom Deputy Clerk to be placed on the Magistrate
 Judge’s calendar for change of plea. Counsel for the defendants on bond are charged with the responsibility
 of notifying the defendants when the case is called for trial and that their presence is required. Counsel
 shall notify the Court if an interpreter is required.

 CIVIL TRIALS:

          The parties shall follow the procedures and deadlines set forth in the operative Case Management
 and Scheduling Order. Counsel are advised that the deadlines for filing exhibit lists, witness lists, jury
 instructions, and verdict forms in a civil action are different than those set forth above, which apply strictly
 to criminal actions.
       Case 8:17-cv-02832-VMC-CPT Document 120 Filed 05/27/19 Page 2 of 4 PageID 3175




                                    COVINGTON TRIAL CALENDAR: June 2019



         (TRIAL TERM BEGINS: June 3,   2019)

     CASE NUMBER              CASE NAME                          COUNSEL                          DAYS


1   8:18-cr-474-VMC-TGW      United States of America           Taylor Stout       813-274-6039
                             v.
    Jury Trial                                                  Kathleen Sweeney   813-228-2715    1-1 ½
                             Terry Alonzo Wilson                Nicole Hardin      813-228-2715    weeks

2   8:18-cr-450-VMC-AEP      United States of America           Kristen Fiore      813-274-6148
                             v.
    Jury Trial                                                  Jay Hebert         727-573-2622   3 days
                             Claudia Harvey
3   8:19-cr-16-VMC-JSS       United States of America           Diego Novaes       813-274-6000

    Jury Trial               v.
                                                                                                  2-3 days
    COP: 5/31/2019           Leonel Hernandez                   Che Lopardo        813-758-9347
4   8:18-cv-2682-VMC-AAS     Jerri Lynn Serra                   Christopher Gray   727-254-5255
                             v.                                 Gregory Owens      727-254-5255
    Jury Trial                                                  Wolfgang Florin    727-254-5255
                             Shriners Hospitals for Children,                                     4 days
                             Inc.                               David Kalteux      727-244-7516
                                                                Tracey Jaensch     813-261-7800
5   8:17-cv-2832-VMC-CPT     Endurance American Specialty       Annette Tucker     305-530-0800
                             Insurance Company                  James Kaplan       305-530-0800
    Jury Trial               v.
                                                                                                  4 days
                             Liberty Mutual Insurance           Alejandra Lopez    305-569-4100
                             Company                            Jeffrey Lapin      305-569-4105
                                                                Benjamin Carter    305-569-4100


         DONE and ORDERED in Chambers, in Tampa, Florida, this 27th day of May, 2019.
   Case 8:17-cv-02832-VMC-CPT Document 120 Filed 05/27/19 Page 3 of 4 PageID 3176



                                       EXHIBIT
                                        LIST
                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION


                                          ,        Case No.:8:

                  Plaintiff,  □
                  Government, □

                                                           □ Evidentiary
     v.                                                    □ Trial
                                                           □ Other
                                          ,

                  Defendant. □



Exhibit     Date             Date
Number    Identified       Admitted           Witness            Description of Exhibit
   Case 8:17-cv-02832-VMC-CPT Document 120 Filed 05/27/19 Page 4 of 4 PageID 3177


    EXHIBIT LIST – Continuation Sheet


Exhibit       Date             Date
Number      Identified       Admitted   Witness            Description of Exhibit
